Case 4:18-cv-00082-MAC-KPJ Document 14 Filed 03/16/21 Page 1 of 2 PageID #: 175




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 MARVIN LEWAYNE MOODY, #28933-044 §
                                  §
 versus                           §                   CIVIL ACTION NO. 4:18-CV-82
                                  §                   CRIMINAL ACTION NO. 4:13-CR-248(4)
 UNITED STATES OF AMERICA         §

                                     ORDER OF DISMISSAL

        The above-entitled and numbered civil action was referred to United States Magistrate Judge

 Kimberly C. Priest Johnson, who issued a Report and Recommendation (#12) concluding that the

 Motion to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody filed pursuant to

 28 U.S.C. § 2255 should be denied and dismissed with prejudice. With the assistance of counsel,

 Movant filed objections (#13).

        In Movant’s objections, he reurges the ineffective assistance of counsel claims raised in the

 § 2255 motion. Despite his arguments, he fails to show that, but for his counsel’s deficient

 performance, the outcome of the trial or appeal would have been different. Strickland v.

 Washington, 466 U.S. 668 (1984). Furthermore, on direct appeal and in the instant collateral

 review, the evidence was determined to be sufficient to support Movant’s convictions. Movant fails

 to show he is entitled to habeas relief.

        Movant also asks for an evidentiary hearing, but evidentiary hearings are not required in

 federal habeas corpus proceedings. See Rule 8, Rules Governing § 2255 Cases in the United States

 District Courts; see also McCoy v. Lynaugh, 874 F.2d 954, 966-67 (5th Cir. 1989). Quite the

 contrary, “to receive a federal evidentiary hearing, a petitioner must allege facts that, if proved,

 would entitle him to relief.” Wilson v. Butler, 825 F.2d 879, 880 (5th Cir. 1987), cert. denied, 484

 U.S. 1079 (1988). “This requirement avoids wasting federal judicial resources on the trial of
Case 4:18-cv-00082-MAC-KPJ Document 14 Filed 03/16/21 Page 2 of 2 PageID #: 176




 frivolous habeas corpus claims.” Id. In this case, Movant fails to show that he is entitled to an

 evidentiary hearing.

        The Report of the Magistrate Judge, which contains proposed findings of fact and

 recommendations for the disposition of such action, has been presented for consideration, and having

 made a de novo review of the objections raised by Movant to the Report, the Court is of the opinion

 that the findings and conclusions of the Magistrate Judge are correct, and Movant’s objections are

 without merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate

 Judge as the findings and conclusions of the Court.

        It is accordingly ORDERED that Movant’s Motion to Vacate, Set Aside, or Correct

 Sentence by a Person in Federal Custody (#1) pursuant to 28 U.S.C. § 2255 is DENIED, and the

 case is DISMISSED with prejudice. A certificate of appealability is DENIED. All motions by

 either party not previously ruled upon are DENIED.


          SIGNED at Beaumont, Texas, this 16th day of March, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
